Citation Nr: 1044019	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  07-06 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel






INTRODUCTION

The Veteran served on active duty from October 1967 to April 
1970, including service in the Republic of Vietnam from April 8, 
1968 to April 21, 1969 and from January 31, 1970 to March 8, 
1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 2005 rating decision, denying the Veteran's 
claim.  He perfected an appeal to the denial.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional 
action is warranted on the claim on appeal.

Here, the Board's review reveals that there are possible 
outstanding VA and Vet Center medical records that may bear on 
the Veteran's claim.  The most recent VA treatment record from 
the Upstate New York VA Healthcare System is dated July 28, 2008, 
while the most recent Rochester Vet Center treatment record is 
dated April 7, 2008.  The Board emphasizes that records generated 
by VA facilities and Vet Centers that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on remand, VA 
should obtain all outstanding pertinent VA and Vet Center medical 
records.  

Similarly, when VA is put on notice of the existence of private 
medical records, VA must attempt to obtain those records before 
proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 
493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
A November 1970 VA hospital discharge report reflects that the 
Veteran was admitted on August 13, 1970 as a transfer from Strong 
Memorial Hospital where he had been given emergency treatment for 
5 1/2 days following a suicide attempt.  More recent VA treatment 
records show that the Veteran was referred to the digestive 
disease clinic at Strong Memorial Hospital following a diagnosis 
of hepatitis C in 2004.  A May 2005 Strong Memorial Hospital 
record reveals that a follow-up with the Veteran would be done in 
several weeks.  On remand, the Veteran should be asked to sign 
authorization for release of medical records from Strong Memorial 
Hospital. 

A July 2003 Rochester Vet Center record reflects that the Veteran 
was trying to get Social Security Administration (SSA) disability 
benefits.  There is no evidence of VA having made efforts to 
obtain these records.  SSA records must be obtained before a 
decision on the claim can be made.  See Murincsak, supra.

Risk factors for hepatitis C include: organ transplant before 
1992, transfusions of blood or blood products before 1992, 
hemodialysis, accidental exposure to blood by healthcare workers 
(to include combat medic or corpsman), intravenous (IV) drug use 
or intranasal cocaine use, high-risk sexual activity, and other 
direct percutaneous (through the skin) exposure to blood such as 
by tattooing, body piercing, acupuncture with non-sterile 
needles, and shared toothbrushes or shaving razors.  The evidence 
of record reveals that the Veteran has tattoos, though it is 
unclear when he received them; and that he has been treated on 
several occasions for drug abuse, when and what kind of drug use 
has not been clarified.  Moreover, a June 25, 1976 VA treatment 
record reflects a history that he was first married in 1968 to a 
"Chinese-Thai" woman while on R&R leave in Thailand and that he 
lived with her for one week and that he was married to his second 
wife in May 1969 and lived with her until separation in August 
1970 and that while he was in the Marines this wife was raped by 
a black Marine at Quantico.  The Veteran also claims that another 
man bit him and that, during combat in Vietnam, he was exposed to 
blood as a result of moving dead bodies.  Finally, the Veteran 
contends that the type of hepatitis C that he has is found mainly 
in Southeast Asia.  Because additional information is needed to 
clarify the Veteran's alleged risk factors and their timing, on 
remand, he should be sent another hepatitis C risk factor 
questionnaire to complete.  The Veteran is reminded that VA's 
duty to assist is not a "one-way street," and that a claimant 
seeking help cannot passively wait for it in those circumstances 
where he or she may or should have information that is essential 
in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

Finally, the Board finds that, following receipt of additional 
records, the Veteran should be scheduled for a VA examination to 
obtain a nexus opinion taking into consideration the Veteran's 
service treatment records and any other records obtained on 
remand.  The Veteran is hereby notified that failure to report to 
the scheduled examination, without good cause, may result in a 
denial of his claim.  See 38 C.F.R. § 3.655(b) (2010).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Upstate New York VA 
Healthcare System all outstanding pertinent 
records of evaluation and/or treatment of 
the Veteran, since July 28, 2008, and from 
the Rochester, New York, Vet Center, since 
April 7, 2008.  All records and/or 
responses received should be associated 
with the claims file. 

2.  Request from SSA copies of any 
decision(s) and all records underlying any 
such decision(s) submitted or obtained in 
support of any claim for disability/
supplemental security income benefits by 
the Veteran.  All records/responses 
received should be associated with the 
claims file.

3.  Send the Veteran and his representative 
a letter asking him to provide 
authorization to enable VA to obtain all 
outstanding pertinent records from Strong 
Memorial Hospital, for hospitalization in 
August 1970, and for treatment at the 
digestive disease clinic, since May 17, 
2005.  In addition, ask the Veteran to 
complete a hepatitis C risk questionnaire.  
All records and responses received should 
be associated with the claims file.  If any 
records sought are not obtained, notify the 
Veteran and his representative of the 
records that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

4.  Following completion of 1, 2 and 3 
above, arrange for the Veteran to undergo 
VA examination for the purpose of 
determining the etiology of the Veteran's 
hepatitis C.  The entire claims file, to 
include a copy of this REMAND, must be 
made available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished (with all results made 
available to the requesting examiner prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.

After examining the Veteran and reviewing 
the records contained in the claims file, 
the examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran's hepatitis 
C: (a) had its onset during the Veteran's 
military service; (b) is otherwise 
medically related to service, to include 
due to sexual relations with his first two 
wives, to whom he was married while in 
service, any tattoos received while in the 
Marines, a human bite, or as a result of 
moving dead bodies; or (c) is due to post-
service drug abuse or tattoos.  

The examiner should include in the report 
the rationale for any opinion expressed and 
a discussion of the known risk factors for 
hepatitis C confirmed or supported by the 
record as associated with the Veteran's 
history.  If the examiner determines that 
it is not feasible to respond to any of the 
inquiries above, the examiner should 
explain why it is not feasible to respond.  

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the Veteran's claim.  If any benefit sought 
on appeal remains denied, furnish to the 
Veteran and his representative an 
appropriate supplemental statement of the 
case, and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


